923 N.E.2d 958 (2010)
STATE ex rel. INDIANA SUPREME COURT DISCIPLINARY COMMISSION, Relator,
v.
Kenneth L. CORE, Respondent.
No. 94S00-0910-MS-492.
Supreme Court of Indiana.
March 12, 2010.

PUBLISHED ORDER ACCEPTING SETTLEMENT AGREEMENT AND ISSUING PERMANENT INJUNCTION
On October 22, 2009, the Indiana Supreme Court Disciplinary Commission filed a Verified Petition to Enjoin the Unauthorized Practice of Law against Respondent, Kenneth L. Core. The Commission's Verified Petition alleges, among other things, that Core engaged in the unauthorized practice of law while serving as Vice President of Risk Management at Celadon Trucking Services, Inc. Article 7, section 4 of the Indiana Constitution, Indiana Code section 33-24-1-2, and Indiana Admission and Discipline Rule 24 give this Court original jurisdiction over this matter.
Subsequent to the Commission's filing of the Verified Petition, the parties jointly tendered a "Settlement Agreement and Release" to this Court for its consideration, which the Court accepts and incorporates into this order by reference. The parties have agreed to the following facts:
Respondent formerly practiced law in Iowa between 1975 and 1993. In 1993 his Iowa law license was suspended for failure to pay Iowa's annual license fee and/or for failure to comply with Iowa's continuing legal education requirements, and has never been renewed.
During the course of Respondent's employment with the Indianapolis-based Celadon Trucking Services, Inc., he has used the title "Vice President of Risk Management & General Counsel" in electronic correspondence and letters, and otherwise has represented himself as "General Counsel." However, Respondent is not and never has been licensed to practice law in Indiana. Respondent admits to liability for the unauthorized practice of law in Indiana by representing himself as "General Counsel." He also has provided evidence satisfactory to the Commission that his superior at Celadon is aware that Respondent is not licensed to practice law in Indiana, that he has violated Indiana law by representing himself as "General Counsel," and that these proceedings have been initiated to enjoin him from the unauthorized practice of law in Indiana.
The parties agree that the appropriate penalty for Respondent's actions is a permanent injunction. The Court agrees. Accordingly, Respondent, Kenneth L. Core, is hereby PERMANENTLY ENJOINED from holding himself out as "Counsel," "General Counsel," or any other title suggesting his status as an attorney licensed in Indiana to provide legal advice and legal services, and from providing legal advice or legal services to any person or entity in Indiana, unless and until such time as he obtains a license to practice law in Indiana. This restriction shall not preclude Respondent from seeking employment from, or being employed by, a company or organization in Indiana, so long as he abides by the terms of this permanent injunction while in doing so.
The Clerk is directed to send a copy of this order to counsel of record; to Roderick H. Morgan, President of the Indiana State Bar Association; to Gregory Zoeller, Attorney General of Indiana; and to Steve Russell, Chairman & Chief Executive Officer *959 of Celadon Trucking, Inc. The Clerk is also directed to post this order to the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes this Court's decisions.